DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 08/17/2021 has been entered.  Claims 1, 3-7, and 9-16 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the phrase “the ring member loosely fitted around the outer periphery when the driver is in the standby position; and the ring member frictionally engages the driver and the flywheel and is rotated by the flywheel around a second rotation axis different from the first rotation axis” is confusing because the “outer periphery” is not linked/directed to any particular member.  Also, the recitation “flywheel and is rotated by the flywheel” is not clear if there is a second flywheel?  How does the flywheel rotate itself?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, and 9-16, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by McCardle et al. (US 20160288305 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over McCardle et al. (US 20160288305 A1) in view of Baker et al. (US 4298072 A) and further in view of Geist (US 4129240 A).
Regarding claim 1, McCardle et al. discloses an electric driving tool (10) configured to eject a fastener from an outlet (40) of the driving tool and drive the fastener into a workpiece [0064], the driving tool comprising: a motor (50); a driver (90) configured to be driven by the motor and to strike and eject the fastener from the outlet by moving from a standby position to a striking position along a travel path, the travel path extending in a front-rear direction of the driving tool, the striking position being located frontward of the standby position ([0064-0066], figs. 1-12); 

a blocking member (160) configured to have (1) a block position in which the blocking member abuts the driver and prevents the driver from moving to the striking position from the standby position when the movable member is in the, non-pressed position [0087-0089] and (2) a retracted position in which the blocking member does not contact the driver and allows the driver to move to the striking position from the standby position when the movable member is in the pressed position [0087-0089, 0119-0120, 0132], wherein the movable member and the blocking member are configured such that the movable member contacts and moves the blocking member from the block position to the retracted position when the movable member moves from the non-pressed position to the pressed position ([0087-0089, 0119-0120, 0132], figs. 1-12).  
In the alternative, if it can be argued that McCardle et al. fails to disclose the movable member being configured to (1) have a non-pressed position and a pressed position and (2) be moved from the non-pressed position to the pressed position when pressed by the workpiece –
Baker et al. discloses an electric driving tool (nailer/stapler, fig. 1) having a driver (27) driven by a flywheel (15) having a movable member (25/26a/19/21) being configured to (1) have a non-pressed position and a pressed position and (2) be moved from the non-pressed position to the pressed position when pressed by a workpiece which contacts a blocking member (18/19/28/32) that moves between a retracted position to a block position; wherein the movable member and the blocking member are configured such that the movable member contacts and moves the blocking member from the block position to the retracted position when the movable member moves from the non-pressed position to the pressed position (col. 2, lines 17-67, figs. 1-4). 
Baker et al.  states:  “when the tool is pressed against the work piece, thereby actuating the safety switch 26, for the solenoid 28 to operate and force the impact member 27 into the bite between the flywheel and support member. Axle 32 is designed to serve as a spring so that support element 18 can move to permit impact member 27 to enter between it and flywheel 15. The spring action of axle 32 serves to keep impact member 27 in frictional engagement with flywheel 15” (col. 2, lines 55-63, figs. 1-4).
Geist discloses an electric driving tool (210) having driver (224) driven by flywheel (222) having a movable member (270/272) being configured to (1) have a non-pressed position and a pressed position and (2) be moved from the non-pressed position to the pressed position when pressed by a workpiece (274) which contacts a blocking member (282) that moves between a retracted position to a block position; wherein the movable member and the blocking member are configured such that the movable member contacts and moves the blocking member from the block position to the retracted position when the movable member moves from the non-pressed position to the pressed position (col. 6, lines 21-67, col. 7, lines 1-67, figs. 9-11).
Given the suggestion and teachings of McCardle et al. to have a driver blocking mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the driver blocking mechanism include a movable member being configured to (1) have a non-pressed position and a pressed position and (2) be moved from the non-
Regarding claims 3-4 and 14, McCardle et al. discloses the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on a front end portion of the driver at a position rearward of the fastener (contacts one of the surfaces of driver 90) wherein the blocking member is configured to be movable between the block position in which the blocking member is in the travel path and a the retracted position in which the blocking member is not in the travel path wherein the blocking member and the driver are configured such that the blocking member, when in the block position, is spaced apart frontward from a front end of the driver when the driver is in the standby position ([0087-0089], figs. 7-11). Geist also teaches the blocking member (282) and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on a front end portion (225) of the driver (224) at a position 
Regarding claim 5, McCardle et al. discloses a biasing member (168/166) configured to bias the blocking member toward the block position, wherein the movable member, the blocking member and the biasing member are configured such that:  the movable member moves the blocking member from the block position to the retracted position against a biasing force of the biasing member when moving from the non-pressed position to the pressed position; and the biasing member moves the blocking member to the block position from the retracted position by the biasing force when the movable member moves from the pressed position to the non-pressed position [0088].  Geist also teaches a biasing member (278/306) configured to bias the blocking member toward the block position, wherein the movable member, the blocking member and the biasing member are configured such that:  the movable member moves the 
Regarding claim 6, McCardle et al. discloses the blocking member is a rotary lever (160) that is rotatable between the block position and the retracted position; and the movable member and the blocking member are configured such that the movable member contacts the blocking member 
Regarding claim 7, Baker et al. teaches a flywheel (18/15) configured to be rotationally driven by the motor and to store rotational energy, wherein: the driver (27) and the flywheel are configured such that the driver is moved to the striking position from the standby position by the rotational energy of the flywheel; and the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the standby position before the rotational energy required to eject the fastener is transmitted to the driver (col. 2, lines 17-67, figs. 1-4).  
Geist also teaches a flywheel (222) configured to be rotationally driven by the motor and to store rotational energy, wherein: the driver (224) and the flywheel are configured such that the driver is moved to the striking position from the standby position by the rotational energy of the flywheel; and the blocking member (282) and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the standby position before the rotational energy required to eject the 
Regarding claim 9, McCardle et al. teaches a flywheel (263/264) configured to be rotationally driven around a first rotation axis by a motor (250); a ring member (262) configured to selectively transmit a rotational energy of the flywheel to the driver; and a driver-moving mechanism (260), wherein: the driver faces an outer periphery of the flywheel in a radial direction of the flywheel; and the driver, the flywheel, the ring member and the driver-moving mechanism are configured such that: the driver-moving mechanism moves the driver relative to the ring member from the standby position to a transmitting position in which the ring member transmits the rotational energy to the driver; the ring member loosely fitted around the outer periphery when the driver is in the standby position; and the ring member frictionally engages the driver and the flywheel and is rotated by the flywheel around a second rotation axis different from the first rotation axis, thereby transmitting the rotational energy to the driver to move the driver forward from the transmitting position when the driver is moved to the transmitting position by the driver-moving mechanism ([0101-0124], figs. 14-25).  Baker et al. teaches a flywheel (15) configured to be rotationally driven around a first rotation axis by a motor (16); a ring member (18/32) 
Regarding claim 10, McCardle et al. discloses the blocking member and the driver are configured such that the blocking member prevents movement of the driver by abutting on a front end portion of the driver (contacts one of the surfaces of driver 90) before the driver moves to the transmitting position ([0087-0089], figs. 7-11).  Geist also teaches the 
Regarding claims 11-12, Baker et al. teaches the blocking member (18) is at least partially rearward of the movable member (25); and the movable member and the blocking member are configured such that the movable member directly contacts and moves the blocking member from the block position to the retracted position when the movable member moves linearly rearward from the non- pressed position to the pressed position wherein: the blocking member is a rotary lever that is rotatable between the block position and the retracted position; and the movable member and the blocking member are configured such that the movable member contacts and rotates the blocking member from the block position to the retracted position when the movable member moves linearly rearward from the non-pressed position to the pressed position (col. 2, lines 17-67, figs. 1-4).  Geist also teaches the blocking member (282) is at least partially rearward of the movable member (270/272); and the movable member and the blocking member are configured such that the movable member directly contacts and moves the blocking member from the block 
Regarding claims 12-13, McCardle et al. discloses the blocking member (160) is a rotary lever that is rotatable between the block position and the retracted position; and the movable member and the blocking member are configured such that the movable member contacts and rotates the blocking member from the block position to the retracted position when the movable member moves linearly rearward (150 moves linear and is reaward) from the non-pressed position to the pressed position wherein: a leading end portion (162) of the rotary lever is in the travel path of the driver (90) when the blocking member is in the block position; and a portion (164) of the rotary lever between the leading end portion and a rotation axis of the rotary lever is contacted by the movable 
Regarding claim 15, Baker et al. teaches a flywheel (15) configured to be rotationally driven by the motor and to store rotational energy; and an actuating mechanism (25) configured to move the driver from the standby position to a transmitting position in which the rotational energy is transmitted from the flywheel to the driver, wherein the driver and the blocking mechanism are configured such that a distance in the front-rear direction between (1) the front end of the driver when the driver is in the standby position and (2) the blocking member when the blocking member is in the block position is shorter than a travel distance of the driver from the standby position to the transmitting position (col. 2, lines 17-67, figs. 1-4).  
Regarding claim 16, McCardle et al. discloses the blocking member (160) is a rotary lever that is supported by a support body (figs. 7-8 and 11) to be rotatable around an axis between the block position and the retracted position; the rotary lever is biased by a biasing member (166) in a first direction around the axis toward the block position; and the support body has a stopper part (168 and/or 152) configured to abut the blocking member when the blocking member is in the block position to prevent the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Largo (US 20130082083 A1)- electric 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731